Exhibit 10.1

INDEMNIFICATION AGREEMENT

     This INDEMNIFICATION AGREEMENT (the "Agreement") is made and entered into
as of this 23rd day of March 2009, by and between Lyris, Inc., a Delaware
corporation (the "Company"), and Luis A. Rivera ("Indemnitee").

RECITALS:

     A. Highly competent and experienced persons are reluctant to serve
companies as directors, executive officers or in other capacities unless they
are provided with adequate protection through insurance and indemnification
against claims and actions against them arising out of their service to and
activities on behalf of the Company.

     B. The Board of Directors of the Company (the “Board”) has determined that
the inability to attract and retain such persons would be detrimental to the
best interests of the Company and its stockholders and that the Company should
act to assure such persons that there will be increased certainty of such
protection in the future.

     C. The Board has also determined that it is reasonable, prudent and
necessary for the Company, in addition to purchasing and maintaining directors’
and officers’ liability insurance (or otherwise providing for adequate
arrangements of self-insurance), contractually to obligate itself to indemnify
such persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be adequately protected.

     D. Indemnitee is willing to serve, continue to serve, and to take on
additional service for or on behalf of the Company on the condition that he be
indemnified to the fullest extent permitted by law.

     E. Article Seventh of the Certificate of Incorporation requires the Company
to indemnify its directors and officers to the fullest extent permitted by law.

AGREEMENTS:

     NOW, THEREFORE, in consideration of the foregoing premises, Indemnitee's
agreement to serve as a member of the Board and as an executive officer of the
Company, and the covenants contained in this Agreement, the Company and
Indemnitee hereby covenant and agree as follows:

     1. CERTAIN DEFINITIONS.

          (a) ACQUIRING PERSON: shall mean any Person other than (i) the
Company, (ii) any of the Company's Subsidiaries, (ii) any employee benefit plan
of the Company or of a Subsidiary of the Company or of a corporation owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, or (iv) any trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or of a Subsidiary of the Company or of a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.

--------------------------------------------------------------------------------

          (b) CHANGE OF CONTROL: shall be deemed to have occurred upon one or
more of the following events:

               (i) an Acquiring Person is or becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
"Exchange Act")), directly or indirectly, of securities of the Company
representing 30 percent or more of either (x) the then outstanding shares of
common stock, par value $0.01 per share, of the Company (the “Common Stock”) or
(y) the combined voting power of the then outstanding Voting Securities of the
Company; provided, however, that for purposes of this Section 1(b)(i), the
following acquisitions shall not constitute a Change of Control: (A) any
acquisition directly from the Company, (B) any acquisition by the Company, (C)
any acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company, or (D) any
acquisition by any entity that complies with clauses (A), (B) or (C) or
paragraph (iii) below; or

               (ii) members of the Incumbent Board cease for any reason to
constitute at least a majority of the Board; or

               (iii) Consummation of a reorganization, merger or consolidation
or sale or other disposition of all or substantially all of the assets of the
Company or an acquisition of assets of another entity (a “Business
Combination”), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the outstanding Common Stock and outstanding Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of, respectively, the then outstanding
shares of common equity and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors or
other similar governing body, as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the outstanding Common Stock and outstanding Voting
Securities, as the case may be, (B) no Person (excluding any employee benefit
plan (or related trust) of the Company or the entity resulting from such
Business Combination) beneficially owns, directly or indirectly, 40% or more of,
respectively, the then outstanding shares of common equity of the entity
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such entity except to the extent that such
ownership results solely from ownership of the Company that existed prior to the
Business Combination and (C) at least a majority of the members of the board of
directors or other similar governing body of the entity resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

--------------------------------------------------------------------------------

               (iv) the stockholders of the Company approve, in one transaction
or a series of transactions, a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all or substantially all
the Company's assets (or, if no such approval is required, the decision by the
Board to proceed with such a liquidation, sale, or disposition in one
transaction or series of related transactions).

          (c) CLAIM: any threatened, pending or completed action, suit,
arbitration, investigation, inquiry, alternate dispute resolution mechanism,
administrative or legislative hearing, or any other proceeding (including any
securities laws action, suit, arbitration, alternative dispute resolution
mechanism, hearing or procedure) whether civil, criminal, administrative,
arbitrative or investigative and whether or not based upon events occurring, or
actions taken, before the date hereof, and any appeal in or related to any such
action, suit, arbitration, investigation, hearing or proceeding and any inquiry
or investigation (including discovery), whether conducted by or in the right of
the Company or any other Person, that Indemnitee in good faith believes could
lead to any such action, suit, arbitration, alternative dispute resolution
mechanism, hearing or other proceeding or appeal thereof.

          (d) DISINTERESTED DIRECTORS: a director of the Company who at the time
of the vote is not a named defendant or respondent in the Claim in respect of
which indemnification is sought by Indemnitee.

          (e) EXPENSES: means all attorneys’ fees and disbursements, retainers,
accountant’s fees and disbursements, private investigator fees and
disbursements, court costs, transcript costs, fees and expenses of experts,
witness fees and expenses, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees and all other
disbursements, costs or expenses of the types customarily incurred in connection
with prosecuting, defending (including affirmative defenses and counterclaims),
preparing to prosecute or defend, investigating, being or preparing to be a
witness in, or participating in or preparing to participate in (including on
appeal) any Claim relating to any Indemnifiable Event. Should any payments by
the Company under this Agreement be determined to be subject to any federal,
state or local income or excise tax, “Expenses” shall also include such amounts
as are necessary to place Indemnitee in the same after-tax position (after
giving effect to all applicable taxes) as Indemnitee would have been in had no
such tax been determined to apply to such payments.

          (f) INCUMBENT BOARD: individuals who, as of the date hereof,
constitute the Board and any other individual who becomes a director of the
Company after the date hereof and whose election or appointment by the Board or
nomination for election by the Company's stockholders was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board.

          (g) INDEMNIFIABLE EVENT: an event or occurrence related to the fact
that Indemnitee is or was a director, officer, employee, agent, or fiduciary of
the Company or is, becomes, or was serving at the request of the Company as a
director, officer, partner, member, venturer, proprietor, employee, trustee,
agent, fiduciary or similar functionary of another foreign or domestic
corporation, partnership, limited liability company, joint venture, sole
proprietorship, employee benefit plan, trust, or other enterprise, or by reason
of any thing done or not done by Indemnitee in any such capacity. For purposes
of this Agreement, the Company agrees that Indemnitee's service on behalf of or
with respect to any Subsidiary of the Company shall be deemed to be at the
request of the Company.

--------------------------------------------------------------------------------

          (h) PERSON: shall mean any person or entity of any nature whatsoever,
specifically including an individual, a firm, a company, a corporation, a
partnership, a trust or other entity. A Person, together with that Person's
Affiliates and Associates (as those terms are defined in Rule 12b-2 under the
Exchange Act), and any Persons acting as a partnership, limited partnership,
joint venture, association, syndicate, or other group (whether or not formally
organized), or otherwise acting jointly or in concert or in a coordinated or
consciously parallel manner (whether or not pursuant to any express agreement),
for the purpose of acquiring, holding, voting, or disposing of securities of the
Company with such Person, shall be deemed a single "Person."

          (i) POTENTIAL CHANGE OF CONTROL: shall be deemed to have occurred if
(i) the Company enters into any agreement or agreements, the consummation of
which would effect, or could reasonably be expected to effect, a Change of
Control; (ii) any Person (including the Company) publicly announces an intention
to take or to consider taking actions that, if consummated, would effect, or
could reasonably be expected to effect, a Change in Control; (iii) any Acquiring
Person who is or becomes the beneficial owner, directly or indirectly, of
securities of the Company representing 10% or more of the combined voting power
of the then outstanding Voting Securities of the Company increases his
beneficial ownership of such securities by 5% or more over the percentage so
owned by that Person on the date hereof; or (iv) the Board adopts a resolution
to the effect that, for purposes of this Agreement or otherwise, a Potential
Change of Control has occurred.

          (j) SPECIAL COUNSEL: means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither contemporaneously is,
nor in the five years theretofore has been, retained to represent: (i) the
Company or Indemnitee in any matter material to any such party (other than as
Special Counsel under this Agreement or similar agreements), (ii) any other
party to the Claim for which Indemnitee is seeking indemnification or (iii) the
beneficial owner, directly or indirectly, of securities of the Company
representing 5% or more of the combined voting power of the Company’s then
outstanding Voting Securities. Notwithstanding the foregoing, the term “Special
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

          (k) SUBSIDIARY: with respect to any Person, any corporation or other
entity of which a majority of the voting power of the voting equity securities
or equity interest is owned or controlled, directly or indirectly, by that
Person.

--------------------------------------------------------------------------------

          (l) VOTING SECURITIES: securities of any class of a Person entitling
the holders thereof to vote for the election of, or to appoint, members of the
board of directors or other similar governing body of the Person.

     2. SERVICES BY INDEMNITEE. Indemnitee is serving as a director and an
executive officer of the Company. Indemnitee may from time to time also agree to
serve, as the Company may request from time to time, in another capacity for the
Company or as a director, officer, partner, member, venturer, proprietor,
trustee, employee, agent, fiduciary or similar functionary of another foreign or
domestic corporation, partnership, joint venture, limited liability company,
sole proprietorship, trust, employee benefit plan or other enterprise.
Indemnitee and the Company each acknowledge that they have entered into this
Agreement as a means of inducing Indemnitee to serve, or continue to serve, the
Company in such capacities. Indemnitee may at any time and for any reason resign
from such position or positions (subject to any other contractual obligation or
any obligation imposed by operation of law). The Company shall have no
obligation under this Agreement to continue Indemnitee in any such position or
positions.

     3. BASIC INDEMNIFICATION AND EXPENSE REIMBURSEMENT ARRANGEMENT.

          (a) Subject to the provisions set forth in Section 4, the Company
shall indemnify, and advance Expenses to, Indemnitee to the fullest extent
permitted by applicable law in effect on the date hereof and to such greater
extent as applicable law may hereafter from time to time permit. The other
provisions set forth in this Agreement are provided in addition to and as a
means of furtherance and implementation of, and not in limitation of, the
obligations and limitations expressed in this Section 3.

          (b) In the event Indemnitee was, is, or becomes a party to or witness
or other participant in, or is threatened to be made a party to or witness or
other participant in, a Claim by reason of (or arising in part out of) an
Indemnifiable Event, the Company shall indemnify Indemnitee to the fullest
extent permitted by law, against any and all Expenses, judgments, fines,
penalties, and amounts paid in settlement (including all interest, assessments,
and other charges paid or payable in connection with or in respect of such
Expenses, judgments, fines, penalties, or amounts paid in settlement) of or with
respect to that Claim or any issue or matters with respect thereto.
Notwithstanding the foregoing, the obligations of the Company under this Section
3(b) shall be subject to the condition that no determination (in a written
opinion, in any case in which Special Counsel is involved) shall have been made
pursuant to any provision of this Agreement that Indemnitee would not be
permitted to be indemnified under the terms hereof. Nothing contained in this
Agreement shall require any determination under this Section 3(b) to be made
prior to the disposition or conclusion of the Claim against the Indemnitee.
Nothing in this Section 3(b) shall in any way limit the benefits of any other
Section hereunder.

--------------------------------------------------------------------------------

          (c) The Company shall pay any and all Expenses reasonably incurred by,
or in the case of retainers to be incurred by, Indemnitee (or, if applicable,
reimburse Indemnitee for any and all Expenses incurred by Indemnitee and
previously paid by Indemnitee) in connection with any Claim, whether brought by
the Company or otherwise, in advance of any determination respecting entitlement
to indemnification pursuant to Section 4 hereof (and shall continue to pay such
Expenses after such determination and until it shall be ultimately be determined
(in a final adjudication by a court from which there is no further right of
appeal or in a final adjudication of an arbitration pursuant to Section 5 if the
Indemnitee elects to seek such arbitration that Indemnitee is not entitled to be
indemnified by the Company) within 10 days after the receipt by the Company of
(i) a written request from Indemnitee requesting such payment or payments from
time to time, whether prior to or after final disposition of such Claim, and (b)
a written affirmation from Indemnitee of Indemnitee’s good faith belief that
Indemnitee has met the standard of conduct necessary for Indemnitee to be
permitted to be indemnified under applicable law. Any such payment by the
Company is referred to herein as an "Expense Advance". In connection with any
request for an Expense Advance, if requested by the Company, Indemnitee or
Indemnitee's counsel shall submit an affidavit stating that the Expenses
incurred were reasonable. Any dispute as to the reasonableness of any Expense
shall not delay an Expense Advance by the Company, and the Company agrees that
any such dispute shall be resolved only upon the disposition or conclusion of
the underlying Claim against the Indemnitee. Indemnitee hereby agrees to
reimburse the Company without interest (which agreement shall be an unsecured
obligation of Indemnitee) for any Expense Advances to the extent that it shall
ultimately be determined (in a final adjudication by a court from which there is
no further right of appeal or in a final adjudication of an arbitration pursuant
to Section 5 if Indemnitee elects to seek such arbitration) that Indemnitee is
not entitled to be indemnified by the Company against such Expenses. Indemnitee
shall not be required to provide collateral or otherwise secure the undertaking
and agreement described in the prior sentence.

          (d) The Company shall indemnify Indemnitee against any and all
Expenses and, if requested by Indemnitee, shall (within two business days of
that request) advance those costs and expenses to Indemnitee, that are incurred
by Indemnitee in connection with any claims asserted against or action brought
by Indemnitee for (i) indemnification or an Expense Advance by the Company under
this Agreement or any other agreement or provision of the Certificate of
Incorporation or Bylaws of the Company now or hereafter in effect relating to
Claims for Indemnifiable Events, (ii) recovery under any directors' and
officers' liability insurance policies maintained by the Company or (iii)
enforcement of, or claims for breaches of, any provision of this Agreement, in
each case regardless of whether Indemnitee ultimately is determined to be
entitled to that indemnification, advance expense payment, insurance recovery,
enforcement, or damage claim as the case may be and regardless of whether the
nature of the proceeding with respect to such matters is judicial, by
arbitration, or otherwise.

          (e) If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of the Expenses, judgments,
fines, penalties, and amounts paid in settlement of a Claim but not, however,
for all of the total amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion thereof to which Indemnitee is entitled. Moreover,
notwithstanding any other provision of this Agreement, to the extent that
Indemnitee has been successful on the merits or otherwise in defense of any or
all Claims relating in whole or in part to an Indemnifiable Event or in defense
of any issue or matter therein, including dismissal without prejudice,
Indemnitee shall be indemnified against all Expenses incurred in connection
therewith.

--------------------------------------------------------------------------------

     4. PROCEDURE FOR DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION.

          (a) To obtain indemnification under this Agreement, Indemnitee shall
submit to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. The Secretary of the Company shall, promptly upon
receipt of such a request for indemnification, advise the Board in writing that
Indemnitee has requested indemnification.

          (b) Upon written request by Indemnitee for indemnification pursuant to
the first sentence of Section 4(a) hereof, a determination, if required by
applicable law, with respect to whether Indemnitee is permitted under Section 3
to be indemnified shall be made in accordance with the terms of Section 4(e), in
the specific case as follows:

          (i) If a Potential Change in Control or a Change in Control shall have
occurred, by Special Counsel (selected in accordance with Section 4(c)) in a
written opinion to the Board and Indemnitee, unless Indemnitee shall request
that such determination be made by the Board, or a Committee of the Board, in
which case by the person or persons or in the manner provided for in clauses (A)
or (B) of paragraph (ii) below; or

          (ii) If a Potential Change in Control or a Change in Control shall not
have occurred, (A) by the Board by a majority vote of the Disinterested
Directors even though less than a quorum of the Board, or (B) by a majority vote
of a committee solely of two or more Disinterested Directors designated to act
in the matter by a majority vote of all Disinterested Directors even though less
than a quorum of the Board, or (C) by Special Counsel selected by the Board or a
committee of the Board by a vote as set forth in clauses (A) or (B) of this
paragraph (ii), or if such vote is not obtainable or such a committee cannot be
established, by a majority vote of all directors.

If it is so determined that Indemnitee is permitted to be indemnified under
Section 3, payment to Indemnitee shall be made within 10 days after such
determination. Nothing contained in this Agreement shall require that any
determination be made under this Section 4 prior to the disposition or
conclusion of a Claim against Indemnitee; provided, however, that Expense
Advances shall continue to be made by the Company pursuant to, and to the extent
required by, the provisions of Section 3. Indemnitee shall cooperate with the
Person or Persons making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such Person upon
reasonable advance request any documentation or information that is not
privileged or otherwise protected from disclosure and that is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the Person or Persons making such
determination shall be borne by the Company (irrespective of the determination
as to Indemnitee’s entitlement to indemnification), and the Company shall
indemnify and hold harmless Indemnitee therefrom.

--------------------------------------------------------------------------------

          (c) If a Potential Change in Control or a Change in Control shall not
have occurred and the determination of entitlement to indemnification is to be
made by Special Counsel, the Company shall give written notice to Indemnitee,
within 10 days after receipt by the Company of Indemnitee’s request for
indemnification, specifying the identity and address of the Special Counsel so
selected. If a Potential Change in Control or a Change in Control shall have
occurred and the determination of entitlement to indemnification is to be made
by Special Counsel, the Special Counsel shall be selected by Indemnitee, and
Indemnitee shall give written notice to the Company, within 10 days after
submission of Indemnitee’s request for indemnification, specifying the identity
and address of the Special Counsel so selected (unless Indemnitee shall request
that such selection be made by the Disinterested Directors or a committee of the
Board, in which event the Company shall give written notice to Indemnitee within
10 days after receipt of Indemnitee’s request for the Board or a committee of
the Disinterested Directors to make such selection, specifying the identity and
address of the Special Counsel so selected). In either event, (x) such notice to
Indemnitee or the Company, as the case may be, shall be accompanied by a written
affirmation of the Special Counsel so selected that it satisfies the
requirements of the definition of “Special Counsel” in Section 1 and that it
agrees to serve in such capacity and (y) Indemnitee or the Company, as the case
may be, may, within seven days after such written notice of selection shall have
been given, deliver to the Company or to Indemnitee, as the case may be, a
written objection to such selection. Any objection to the selection of Special
Counsel pursuant to this Section 4(c) may be asserted only on the ground that
the Special Counsel so selected does not meet the requirements of the definition
of “Special Counsel” in Section 1, and the objection shall set forth with
particularity the factual basis of such assertion. If such written objection is
timely made, the Special Counsel so selected may not serve as Special Counsel
unless and until a court of competent jurisdiction (the “Court”) has determined
that such objection is without merit. In the event of a timely written objection
to a choice of Special Counsel, the party originally selecting the Special
Counsel shall have seven days to make an alternate selection of Special Counsel
and to give written notice of such selection to the other party, after which
time such other party shall have five days to make a written objection to such
alternate selection. If, within 30 days after submission of Indemnitee’s request
for indemnification pursuant to Section 4(a), no Special Counsel shall have been
selected and not objected to, either the Company or Indemnitee may petition the
Court for resolution of any objection that shall have been made by the Company
or Indemnitee to the other’s selection of Special Counsel and/or for the
appointment as Special Counsel of a person selected by the Court or by such
other person as the Court shall designate, and the person with respect to whom
an objection is so resolved or the person so appointed shall act as Special
Counsel under Section 4(b). The Company shall pay any and all fees and expenses
reasonably incurred by such Special Counsel in connection with acting pursuant
to Section 4(b) and the Company shall pay all fees and expenses reasonably
incurred incident to the procedures of this Section 4(c), regardless of the
manner in which such Special Counsel was selected or appointed. Upon the due
commencement of any judicial proceeding or arbitration pursuant to Section 5,
Special Counsel shall be discharged and relieved of any further responsibility
in such capacity (subject to the applicable standards of professional conduct
then prevailing).

--------------------------------------------------------------------------------

          (d) In the event of a Potential Change in Control or a Change in
Control, the Company shall, upon written request by Indemnitee, create a trust
for the benefit of Indemnitee (the "Trust") and from time to time upon written
request of Indemnitee shall fund the Trust in an amount sufficient to satisfy
any and all Expenses reasonably anticipated at the time of each such request to
be incurred in connection with investigating, preparing for, and defending any
Claim relating to an Indemnifiable Event, and any and all judgments, fines,
penalties, and settlement amounts (including all interest, assessments, and
other charges paid or payable in connection with or in respect of such expenses,
judgments, fines, penalties, and settlement amounts) of any and all Claims
relating to an Indemnifiable Event from time to time actually paid or claimed,
reasonably anticipated, or proposed to be paid. The amount or amounts to be
deposited in the Trust pursuant to the foregoing funding obligation shall be
determined by the Special Counsel (or other Person(s) making the determination
of whether Indemnitee is permitted to be indemnified by applicable law). The
terms of the Trust shall provide that, upon a Change in Control, (i) the Trust
shall not be revoked or the principal thereof invaded, without the written
consent of Indemnitee; (ii) the trustee of the Trust shall advance, within two
business days of a request by Indemnitee, any and all expenses to Indemnitee
(and Indemnitee hereby agrees to reimburse the trust under the circumstances in
which Indemnitee would be required to reimburse the Company for Expense Advances
under Section 3(c) of this Agreement); (iii) the Trust shall continue to be
funded by the Company in accordance with the funding obligation set forth above;
(iv) the trustee of the Trust shall promptly pay to Indemnitee all amounts for
which Indemnitee shall be entitled to indemnification pursuant to this Agreement
or otherwise; and (v) all unexpended funds in that Trust shall revert to the
Company upon a final determination by the Reviewing Party or a court of
competent jurisdiction, as the case may be, that Indemnitee has been fully
indemnified under the terms of this Agreement and shall be an institution that
is not affiliated with Indemnitee. The trustee of the Trust shall be chosen by
Indemnitee. Nothing in this Section 4(d) shall relieve the Company of any of its
obligations under this Agreement.

          (e) PRESUMPTION AND EFFECT OF CERTAIN PROCEEDINGS.

          (i) Indemnitee shall be presumed to be entitled to indemnification
under this Agreement upon submission of a request for indemnification under
Section 4(a), and the Company shall have the burden of proof in overcoming that
presumption in reaching a determination contrary to that presumption. Such
presumption shall be used by Special Counsel (or other Person or Persons
determining entitlement to indemnification) as a basis for a determination of
entitlement to indemnification unless the Company provides information
sufficient to overcome such presumption by clear and convincing evidence or
unless the investigation, review and analysis of Special Counsel (or such other
Person or Persons) convinces Special Counsel by clear and convincing evidence
that the presumption should not apply.

          (ii) If the Person or Persons empowered or selected under Section 4 of
this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within 60 days after receipt by the Company
of the request by Indemnitee therefor, the determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification; provided, however, that such 60-day period may
be extended for a reasonable time, not to exceed an additional 30 days, if the
Person or Persons making the determination with respect to entitlement to
indemnification in good faith requires such additional time for the obtaining or
evaluating of documentation and/or information relating to such determination;
and provided, further, that the 60-day limitation set forth in this Section
4(e)(ii) shall not apply and such period shall be extended as necessary if the
determination of entitlement to indemnification is to be made by Special Counsel
pursuant to Section 4(b)(i) of this Agreement, in which case the applicable
period shall be as set forth in Section 5(a)(iii).

--------------------------------------------------------------------------------

          (iii) The termination of any Claim, issue or matter by judgment,
order, settlement (whether with or without court approval) or conviction, or
upon a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) by itself adversely affect the rights of
Indemnitee to indemnification or create a presumption that Indemnitee failed to
meet any particular standard of conduct, that Indemnitee had any particular
belief, or that a court has determined that indemnification is not permitted by
applicable law. Indemnitee shall be deemed to have been found liable in respect
of any Claim, issue or matter only after Indemnitee shall have been so adjudged
by the Court after exhaustion of all appeals therefrom.

     5. CERTAIN REMEDIES OF INDEMNITEE.

          (a) If (i) a determination is made pursuant to Section 4 that
Indemnitee is not entitled to indemnification under this Agreement; (ii) there
has been any failure by the Company to make timely payment or advancement of any
amounts due hereunder (including, without limitation, any Expense Advances); or
(iii) the determination of entitlement to indemnification is to be made by
Special Counsel pursuant to Section 4(b) and such determination shall not have
been made and delivered in a written opinion within 90 days after the latest of
(A) such Special Counsel’s being appointed, (B) the overruling by the Court of
objections to such counsel’s selection, or (C) expiration of all periods for the
Company or Indemnitee to object to such counsel’s selection, Indemnitee shall be
entitled to commence an action seeking an adjudication in the Court of
Indemnitee’s entitlement to such indemnification or advancements due hereunder,
including, without limitation, Expense Advances. Alternatively, Indemnitee, at
Indemnitee’s option, may seek an award in arbitration to be conducted by a
single arbitrator pursuant to the commercial arbitration rules of the American
Arbitration Association. Indemnitee shall commence such action seeking an
adjudication or an award in arbitration within 180 days following the date on
which Indemnitee first has the right to commence such action pursuant to this
Section 4.1, or such right shall expire. The Company agrees not to oppose
Indemnitee’s right to seek any such adjudication or award in arbitration and it
shall continue to pay Expense Advances pursuant to Section 3(c) until it shall
ultimately be determined (in a final adjudication by a court from which there is
no further right of appeal or in a final adjudication of an arbitration pursuant
to this Section 5(a) if Indemnitee elects to seek such arbitration) that
Indemnitee is not entitled to be indemnified by the Company against such
Expenses.

--------------------------------------------------------------------------------

          (b) If a determination shall have been made pursuant to Section 4 that
Indemnitee is not entitled to indemnification under this Agreement, any judicial
proceeding or arbitration commenced pursuant to this Agreement shall be
conducted in all respects as a de novo trial or arbitration on the merits, and
Indemnitee shall not be prejudiced by reason of such initial adverse
determination. In any judicial proceeding or arbitration commenced pursuant to
this Agreement, Indemnitee shall be presumed to be entitled to indemnification
or advancement of Expenses, as the case may be, under this Agreement and the
Company shall have the burden of proof in overcoming such presumption and to
show by clear and convincing evidence that Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be.

          (c) If a determination shall have been made or deemed to have been
made pursuant to Section 4 that Indemnitee is entitled to indemnification, the
Company shall be irrevocably bound by such determination in any judicial
proceeding or arbitration commenced pursuant to this Section 5, and shall be
precluded from asserting that such determination has not been made or that the
procedure by which such determination was made is not valid, binding and
enforceable.

          (d) The Company shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 5 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement.

     6. CONTRIBUTION.

          (a) CONTRIBUTION PAYMENT. To the extent the indemnification provided
for under any provision of this Agreement is determined (in the manner
hereinabove provided) not to be permitted under applicable law, then in the
event Indemnitee was, is or becomes a party to or witness or other participant
in, or is threatened to be made a party to or witness or other participant in, a
Claim by reason of (or arising in part out of) an Indemnifiable Event, the
Company, in lieu of Indemnifying Indemnitee, shall contribute to the amount of
any and all Expenses, judgments, fines, or penalties assessed against or
incurred or paid by Indemnitee on account of that Claim and any and all amounts
paid in settlement of that Claim (including all interest, assessments, and other
charges paid or payable in connection with or in respect of such Expenses,
judgments, fines, penalties, or amounts paid in settlement) for which such
indemnification is not permitted ("Contribution Amounts"), in such proportion as
is appropriate to reflect the relative fault with respect to the Indemnifiable
Event giving rise to the Contribution Amounts of Indemnitee, on the one hand,
and of the Company and any and all other parties (including officers and
directors of the Company other than Indemnitee) who may be at fault with respect
to such Indemnifiable Event (collectively, including the Company, the "Third
Parties") on the other hand.

          (b) RELATIVE FAULT. The relative fault of the Third Parties and the
Indemnitee shall be determined (i) by reference to the relative fault of
Indemnitee as determined by the court or other governmental agency assessing the
Contribution Damages or (ii) to the extent such court or other governmental
agency does not apportion relative fault, by the Reviewing Party (which shall
include Special Counsel) after giving effect to, among other things, the
relative intent, knowledge, access to information, and opportunity to prevent or
correct the applicable Indemnifiable Event and other relevant equitable
considerations of each party. The Company and Indemnitee agree that it would not
be just and equitable if contribution pursuant to this Section 6 were determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in this Section 6(b).

--------------------------------------------------------------------------------

     7. ACTION OF OTHERS. The knowledge and/or actions, or failure to act, of
any director, officer, agent, or employee of the Company shall not be imputed to
the Indemnitee for purposes of determining the right to indemnification under
this Agreement.

     8. NON-EXCLUSIVITY. The rights of Indemnitee to receive indemnification and
advancement of Expenses under this Agreement shall be in addition to, and shall
not be deemed exclusive of, any other rights Indemnitee may have under the
Company's Bylaws or Certificate of Incorporation or the Delaware General
Corporation Law, other applicable law, any vote of the stockholders of the
Company, any other agreement or otherwise. No amendment or alteration of the
Company’s Bylaws or Certificate of Incorporation or any provision thereof shall
adversely affect Indemnitee’s rights hereunder and such rights shall be in
addition to any rights Indemnitee may have under the Company’s Bylaws and
Certificate of Incorporation and the Delaware General Corporation Law or other
applicable law. To the extent that a change in the Delaware General Corporation
Law or other applicable law (whether by statute or judicial decision) permits
greater indemnification by agreement than would be afforded currently under the
Company's Bylaws or Certificate of Incorporation and this Agreement, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits so afforded by that change. Any amendment, alteration or repeal
of the Delaware General Corporation Law that adversely affects any right of
Indemnitee shall be prospective only and shall not limit or eliminate any such
right with respect to any Claim involving any occurrence or alleged occurrence
of any action or omission to act that took place before such amendment or
repeal.

     9. INSURANCE AND SUBROGATION.

          (a) To the extent the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, employees,
agents or fiduciaries of the Company or for individuals serving at the request
of the Company as directors, officers, partners, members, venturers,
proprietors, trustees, employees, agents, fiduciaries or similar functionaries
of another foreign or domestic corporation, partnership, limited liability
company, joint venture, sole proprietorship, trust, employee benefit plan or
other enterprise, Indemnitee shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any such director, officer, employee, agent or fiduciary under
such policy or policies.

          (b) In the event of any payment by the Company under this Agreement
for which reimbursement is available under any insurance policy or policies
obtained by the Company, the Company shall be subrogated to the extent of such
payment to all of the rights of recovery of Indemnitee under such insurance
policy or policies, who shall execute all papers required and take all action
necessary to secure such rights, including execution of such documents as are
necessary to enable the Company to bring suit to enforce such rights, provided
that all Expenses relating to such action shall be borne by the Company.

--------------------------------------------------------------------------------

          (c) The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under the Certificate of
Incorporation or Bylaws, or any insurance policy, contract, agreement or
otherwise.

          (d) The parties hereto recognize that the Company may, but except as
otherwise provided in this Agreement, is not required to, procure or maintain
insurance or other similar arrangements, at its expense, to protect itself and
any person, including Indemnitee, who is or was a director, officer, employee,
agent or fiduciary of the Company or who is or was serving at the request of the
Company as a director, officer, partner, member, venturer, proprietor, trustee,
employee, agent, fiduciary or similar functionary of another foreign or domestic
corporation, partnership, limited liability company, joint venture, sole
proprietorship, trust, employee benefit plan or other enterprise against any
expense, liability or loss asserted against or incurred by such person, in such
a capacity or arising out of the person’s status as such a person, whether or
not the Company would have the power to indemnify such person against such
expense or liability or loss. In considering the cost and availability of such
insurance, the Company (through the exercise of the business judgment of its
directors and officers) may, from time to time, purchase insurance which
provides for certain (i) deductibles, (ii) limits on payments required to be
made by the insurer, or (iii) coverage which may not be as comprehensive as that
previously included in insurance purchased by the Company or its predecessors.
The purchase of insurance with deductibles, limits on payments and coverage
exclusions, even if in the best interest of the Company, may not be in the best
interest of Indemnitee. In order to protect Indemnitee who would otherwise be
more fully or entirely covered under such policies, the Company shall, to the
maximum extent permitted by applicable law, indemnify and hold Indemnitee
harmless to the extent (i) of such deductibles, (ii) of amounts exceeding
payments required to be made by an insurer, or (iii) of amounts that prior
policies of directors’ and officers’ liability insurance held by the Company or
its predecessors have provided for payment to Indemnitee, if Indemnitee is or is
threatened to be made a party to any Claim. The obligation of the Company in the
preceding sentence shall be without regard to whether the Company would
otherwise be required to indemnify such officer or director under the other
provisions of this Agreement, or under any law, agreement, or vote of directors
or other arrangement. Without limiting the generality of any provision of this
Agreement, the procedures in Section 4 hereof shall, to the extent applicable,
be used for determining entitlement to indemnification under this Section 9(d).

          (e) If Indemnitee is a director of the Company, the Company will
advise the Board of any proposed material reduction in the coverage for
Indemnitee to be provided by the Company’s directors’ and officers’ liability
insurance policy and will not effect such a reduction with respect to Indemnitee
without the prior approval of at least 80% of the members of the Board.

--------------------------------------------------------------------------------

          (f) If Indemnitee is a director of the Company during the term of this
Agreement and if Indemnitee ceases to be a director of the Company for any
reason, the Company shall procure a run-off directors’ and officers’ liability
insurance policy with respect to claims arising from facts or events that
occurred before the time Indemnitee ceased to be a director of the Company and
covering Indemnitee, which policy, without any lapse in coverage, will provide
coverage for a period of six years after the time Indemnitee ceased to be a
director of the Company and will provide coverage (including amount and type of
coverage and size of deductibles) substantially comparable to the Company’s
directors’ and officers’ liability insurance policy that was most protective of
Indemnitee in the 12 months preceding the time Indemnitee ceased to be a
director of the Company; provided, however, that:

               (i) this obligation shall be suspended during the period
immediately following the time Indemnitee ceases to be a director of the Company
if and only so long as the Company has a directors’ and officers’ liability
insurance policy in effect covering Indemnitee for such claims that, if it were
a run-off policy, would meet or exceed the foregoing standards, but in any event
this suspension period shall end when a Change in Control occurs; and

               (ii) no later than the end of the suspension period provided in
the preceding clause (i) (whether because of failure to have a policy meeting
the foregoing standards or because a Change in Control occurs), the Company
shall procure a run-off directors’ and officers’ liability insurance policy
meeting the foregoing standards and lasting for the remainder of the six-year
period.

          (g) Notwithstanding the preceding clause (f) including the suspension
provisions therein, if Indemnitee ceases to be a director of the Company in
connection with a Change in Control or at or during the one-year period
following the occurrence of a Change in Control, the Company shall procure a
run-off directors’ and officers’ liability insurance policy covering Indemnitee
and meeting the foregoing standards in clause (f) and lasting for a six-year
period upon the Indemnitee’s ceasing to be an officer or a director of the
Company in such circumstances.

     10. PERIOD OF LIMITATIONS. No legal action shall be brought and no cause of
action shall be asserted by or on behalf of the Company or any affiliate of the
Company against Indemnitee or Indemnitee's spouse, heirs, executors, or personal
or legal representatives after the expiration of one year from the date of
accrual of that cause of action, and any claim or cause of action of the Company
or its affiliate shall be extinguished and deemed released unless asserted by
the timely filing of a legal action within that one-year period; provided,
however, that for any claim based on Indemnitee’s breach of fiduciary duties to
the Company or its stockholders, the period set forth in the preceding sentence
shall be three years instead of one year; provided, further, that if any shorter
period of limitations is otherwise applicable to any such cause of action, the
shorter period shall govern.

     11. AMENDMENTS. No supplement, modification, or amendment of this Agreement
shall be binding unless executed in writing by both of the parties hereto. No
waiver of any of the provision of this Agreement shall be deemed or shall
constitute a waiver of any other provisions hereof (whether or not similar) nor
shall that waiver constitute a continuing waiver.

--------------------------------------------------------------------------------

     12. CERTAIN SETTLEMENT PROVISIONS. The Company shall have no obligation to
indemnify Indemnitee under this Agreement for amounts paid in settlement of a
Claim without the Company’s prior written consent. The Company shall not settle
any Claim in any manner that would impose any fine or other obligation on
Indemnitee without Indemnitee’s prior written consent. Neither the Company nor
Indemnitee shall unreasonably withhold their consent to any proposed settlement.

     13. DURATION OF AGREEMENT. This Agreement shall continue for so long as
Indemnitee serves as a director, officer, employee, agent or fiduciary of the
Company or, at the request of the Company, as a director, officer, partner,
member, venturer, proprietor, trustee, employee, agent, fiduciary or similar
functionary of another foreign or domestic corporation, partnership, limited
liability company, joint venture, sole proprietorship, trust, employee benefit
plan or other enterprise, and thereafter shall survive until and terminate upon
the later to occur of: (a) the expiration of 20 years after the latest date that
Indemnitee shall have ceased to serve in any such capacity; (b) the final
termination of all pending Claims in respect of which Indemnitee is granted
rights of indemnification or advancement of Expenses hereunder and of any
proceeding commenced by Indemnitee pursuant to Section 4 relating thereto; or
(c) the expiration of all statutes of limitation applicable to possible Claims
arising out of an Indemnifiable Event.

     14. NOTICE OF CLAIMS. Indemnitee shall promptly notify the Company in
writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document or communication relating to any Claim
for which Indemnitee may be entitled to indemnification or advancement of
Expenses hereunder; provided, however, that any failure of Indemnitee to so
notify the Company shall not adversely affect Indemnitee’s rights under this
Agreement except to the extent the Company shall have been materially prejudiced
as a direct result of such failure. The Company shall promptly notify Indemnitee
in writing as to the pendency of any Claim for which Indemnitee may be entitled
to indemnification or advancement of Expenses hereunder.

     15. BINDING EFFECT. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors, assigns (including any direct or indirect successor by purchase,
merger, consolidation, or otherwise to all or substantially all of the business
or assets of the Company), spouses, heirs, and personal and legal
representatives. This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve as an officer or director of the Company or
another enterprise at the Company's request.

     16. SEVERABILITY. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under present or future laws effective during the term
hereof, that provision shall be fully severable; this Agreement shall be
construed and enforced as if that illegal, invalid, or unenforceable provision
had never comprised a part hereof; and the remaining provisions shall remain in
full force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or by its severance from this Agreement. Furthermore, in
lieu of that illegal, invalid, or unenforceable provision, there shall be added
automatically as a part of this Agreement a provision as similar in terms to the
illegal, invalid, or unenforceable provision as may be possible and be legal,
valid, and enforceable.

--------------------------------------------------------------------------------

     17. GOVERNING LAW. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in that state without giving effect to the
principles of conflicts of laws.

     18. CERTAIN CONSTRUCTION RULES.

          (a) The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. As used in this Agreement, unless otherwise provided to the
contrary, (1) all references to days shall be deemed references to calendar days
and (2) any reference to a “Section” shall be deemed to refer to a section of
this Agreement. The words “hereof,” “herein” and “hereunder” and words of
similar import referring to this Agreement refer to this Agreement as a whole
and not to any particular provision of this Agreement. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” Unless otherwise
specifically provided for herein, the term “or” shall not be deemed to be
exclusive. Whenever the context may require, any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs shall include the plural and vice
versa.

          (b) For purposes of this Agreement, references to “fines” shall
include any excise taxes assessed on a person with respect to any employee
benefit plan; references to “serving at the request of the Company” shall
include any service as a director, officer, employee or agent of the Company or
any of its Subsidiaries which imposes duties on, or involves services by, such
director, nominee, officer, employee or agent with respect to an employee
benefit plan, its participants or beneficiaries.

     19. CERTAIN PERSONS NOT ENTITLED TO INDEMNIFICATION. The Company shall not
be obligated pursuant to the terms of this Agreement:

          (a) To indemnify Indemnitee if (and to the extent that) a final
decision by a court or arbitration body having jurisdiction in the matter shall
determine that such indemnification is not lawful; or

          (b) To indemnify Indemnitee for the payment to the Company of profits
pursuant to Section 16(b) of the Exchange Act, or Expenses incurred by
Indemnitee for Claims in connection with such payment under Section 16(b) of the
Exchange Act.  

--------------------------------------------------------------------------------

     20. MUTUAL ACKNOWLEDGMENTS. Both the Company and Indemnitee acknowledge
that in certain instances, applicable law (including applicable federal law that
may preempt or override applicable state law) or public policy may prohibit the
Company from indemnifying the directors, officers, employees, agents or
fiduciaries of the Company under this Agreement or otherwise. For example, the
Company and Indemnitee acknowledge that the U.S. Securities and Exchange
Commission has taken the position that indemnification of directors, officers
and controlling Persons of the Company for liabilities arising under federal
securities laws is against public policy and, therefore, unenforceable.
Indemnitee understands and acknowledges that the Company has undertaken or may
be required in the future to undertake with the Securities and Exchange
Commission to submit the question of indemnification to a court in certain
circumstances for a determination of the Company’s right under public policy to
indemnify Indemnitee. In addition, the Company and Indemnitee acknowledge that
federal law prohibits indemnifications for certain violations of the Employee
Retirement Income Security Act of 1974, as amended.

     21. INDEMNIFICATION FOR NEGLIGENCE, GROSS NEGLIGENCE, ETC. Without limiting
the generality of any other provision hereunder, it is the express intent of
this Agreement that Indemnitee be indemnified and Expenses be advanced
regardless of Indemnitee’s acts of negligence or gross negligence to the extent
that indemnification and advancement of Expenses is allowed pursuant to the
terms of this Agreement and under applicable law.

     22. ENTIRE AGREEMENT. This Agreement and the documents expressly referred
to herein constitute the entire agreement between the parties hereto with
respect to the matters covered hereby, and any other prior or contemporaneous
oral or written understandings or agreements with respect to the matters covered
hereby, including any prior indemnification agreements, are expressly superseded
by this Agreement.

     23. ENFORCEMENT. The Company agrees that its execution of this Agreement
shall constitute a stipulation by which it shall be irrevocably bound in any
court or arbitration in which a proceeding by Indemnitee for enforcement of
Indemnitee’s rights hereunder shall have been commenced, continued or appealed,
that its obligations set forth in this Agreement are unique and special, and
that failure of the Company to comply with the provisions of this Agreement will
cause irreparable and irremediable injury to Indemnitee, for which a remedy at
law will be inadequate. As a result, in addition to any other right or remedy
Indemnitee may have at law or in equity with respect to breach of this
Agreement, Indemnitee shall be entitled to injunctive or mandatory relief
directing specific performance by the Company of its obligations under this
Agreement. The Company agrees not to seek, and agrees to waive any requirement
for the securing or posting of, a bond in connection with Indemnitee’s seeking
or obtaining such relief.

     24. NOTICES. Whenever this Agreement requires or permits notice to be given
by one party to the other, such notice must be in writing to be effective and
shall be deemed delivered and received by the party to whom it is sent upon
actual receipt (by any means) of such notice. Receipt of a notice by any officer
of the Company shall be deemed receipt of such notice by the Company. 

     25. COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but in making proof
hereof it shall not be necessary to produce or account for more than one such
counterpart.

--------------------------------------------------------------------------------

     EXECUTED as of the date first written above.

 

LYRIS, INC.     By:                /s/ William T. Comfort, III            /s/
Luis A. Rivera, Indemnitee 


--------------------------------------------------------------------------------

Schedule I

1.       The Company entered into an Indemnification Agreement with each of
William T. Comfort, III, James A. Urry, Andrew Richard Blair, Nicolas De Santis
Cuadra, and Robb Wilson that is otherwise identical to the one entered into with
Luis A. Rivera.


--------------------------------------------------------------------------------